Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The office acknowledges Applicant’ amendments and arguments in response to the office action dated 1/14/2021. Claim 1 has been amended. Claims 3-4 have been cancelled. Applicants’ arguments have been fully considered but are moot in view of the new rejections necessitated by the claim amendment. The ODP rejection is withdrawn as the co-pending application has been abandoned. Claims 1, 2, 5-14 are pending and are being examined based on the merits herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robson et al. (Applicants cited IDS: WO 2005/120478) in view of Peuchal et al. (Arthritis and Rheumatism, 38, 11, 1995, 1618-1629).
The instant claims are directed to:

    PNG
    media_image1.png
    160
    667
    media_image1.png
    Greyscale

Robson et al. teaches pharmaceutical composition for the treatment of arthritis including rheumatoid arthritis and a method of treating arthritis comprising administering to a subject in need thereof a therapeutically effective amount of a combination of cannabinoids x and y: where x is cannabidiol (CBD) and y is deta-9-tetrahydro cannabinol (THC) in the ratio of x:y by weight is less than or equal to 19:1 (see abstract, 
Robson fail to explicitly teach the pain is peripheral neuropathic pain and the amount of CBD to THC is 20:1 to 28:1.
Peuchal et al. discusses the association of peripheral neuropathy in rheumatoid arthritis (RA) patients (see Abstract). Further, the reference teaches that several studies have indicated the association of peripheral neuropathy with RA and distal symmetric sensory or sensorimeter pattern occurs more commonly than mononeuritis multiplex (See p 1618, col. 2, para 1). In addition, in the conclusion in p 1618 the reference teaches vasculitis is responsible for the different patterns of noncompressive 
A person of ordinary skill in the art at the time of the invention would have found it obvious to use a cannabis medicinal extract comprising THC and CBD as in the instant claims in treating peripheral neuropathic pain from the combined teachings of Robson and Peuchal because (i) Robson teaches the use of combined CBD: THC in the ratio of 19:1 for arthritis treatment and (ii) Peuchal teaches the association of peripheral neuropathy in RA patients. Applicants’ claims 20:1 ratio of CBD: THC which is 95.23: 4.77 and Robson teach CBD: THC 19:1 which is 95:5. A person of ordinary skill in the art would have found it obvious to use different amounts of CBD and THC in treating peripheral neuropathic pain in RA patients. The amount of an ingredient in a composition or dosage is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it would have been obvious to one of ordinary skill in the art to, by routine experimentation optimize the ratio amounts of CBD: THC for treatment of peripheral neuropathic pain because combination of prior art teaches the formulation of CBD: THC in 19:1 ratio in RA patients. A person of ordinary skill in the art at the time of the invention would have been motivated to use cannabis extract comprising CBD: THC in the ratio of 20:1 as claimed in order to obtain optimal therapeutic benefits. Thus, claim 1 would have been obvious over the combined .
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robson et al. (Applicants cited IDS: WO 2005/120478) in view of Peuchal et al. (Arthritis and Rheumatism, 38, 11, 1995, 1618-1629) as applied to clam 1 above and further in view of Woolf (Life Sciences, 74, 2004, 2605-10). 
Claim 2 is further limiting claim 1 to wherein the peripheral neuropathic pain is allodynia. 
Robson and Peuchal as discussed above. The reference do not explicitly teach that the peripheral neuropathic pain is allodynia. 
Woolf teaches peripheral neuropathic pain is the clinical pain syndrome associated with lesions to the peripheral nervous system, is characterized by positive and negative symptoms. Positive symptoms include spontaneous pain, paresthesia and dysthesia, as well as a pain evoked by normally innocuous stimuli (allodynia) and an exaggerated or prolonged pain to noxious stimuli (hyperalgesia/hyperpathia) (See Abstract, lines 1-4). 
From Woolf one of ordinary skill in the art would have found it obvious that peripheral neuropathic pain is associated with allodynia. One of ordinary skill in the art from the teachings of Robson and Peuchal would have found it obvious to administer a . 
Claims 9-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robson et al. (Applicants cited IDS: WO 2005/120478) in view of Puechal et al. (Arthritis and Rheumatism, 38, 11, 1995, 1618-1629) as applied to claims 1, 5-8 and further in view of Shannon et al. (US 5945416).
Robson et al. and Puechal et al. teachings as discussed above.
The references do not teach the additional medicinal substances or analgesics or anti-depressants or anti-convulsants as claimed in claims 9-14.
Shannon explicitly teach a method of treating pain such as neuropathic pain comprising olanzapine and one or more drug selected from opioid compounds, analgesics, antidepressants and anticonvulsants (see claims 1,9-16, 35).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use therapeutically effective amount of cannabidiol (CBD) and delta-9-tetrahydrocannabinol in the ratio as claimed for treating peripheral neuropathic pain from the teachings of Robson and Puechal in light of the reasons as above. A person of ordinary skill in the art at the time of the invention would have found it obvious to use . 

Claims 1, 5-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittle et al. (US 20030021752) and Shahani (Movement Disorders: Tremor, L.J. Findley et al. (eds.), 1984). 
The claims of the instant application as discussed above.
Whittle teaches a pharmaceutical formulation comprising CBD and THC in a ratio of 20:1 (see claims 51, 70). Further taught by the reference is that the formulation comprising CBD and THC can be used in treating peripheral neuropathy (claim 104). The reference teaches cannabis based medicine extracts (CBME) (See [0101]). The 
Shahani teach in the introduction that a variety of movement disorders are seen in association with peripheral neuropathies (lines 1-2, page 389). Further taught is that physiological tremor, neuropathic tremor are some subtypes of tremors associated with peripheral neuropathies (See p 389 para 2, p 391, last para). In addition, tremor is associated with charcot-marie tooth disease (a movement disorder) and is a disease with a familial peripheral neuropathy that affects both motor and sensory nerve fibres (see p 392, first para, lines 1-2). Progressive peripheral neuropathy is associated with movement disorder, Refsum’s disease (see p 395, para 2). 
A person of ordinary skill in the art at the time of the invention would have found it obvious to try using a cannabis medicinal extract comprising THC and CBD in a ratio of 20:1 in treating peripheral neuropathic pain as claimed from the teachings of Whittle .

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittle et al. (US 20030021752) and Shahani (Movement Disorders: Tremor, L.J. Findley et al. (eds.), 1984) in view of Shannon et al. (US 5945416).
Whittle and Shahani teachings as discussed above.
The references do not teach the additional medicinal substances or analgesics or anti-depressants or anti-convulsants as claimed in claims 11-14.

A person of ordinary skill in the art at the time of the invention would have found it obvious to use additional medicinal substance in treating neuropathic pain along with CBD+THC from the prior art teachings because Shannon teaches treating pain including neuropathic pain with medicinal substances including opioids, analgesics, anticonvulsants and antidepressants. A person of ordinary skill in the art at the time of the invention would have been motivated to use an additional medicinal substance such as opioid or anticonvulsant or anti-depressant in combination with CBD and THC for treating neuropathic pain in expectation of synergistic or additive therapeutic benefits in relieving pain as both CBD+THC and additional medicinal substance such as opioid analgesics has been shown to be useful in treating pain. Claims 12-13 are addressed by Shannon’s teaching of anti-depressants or anti-convulsants, or opioids for treating neuropathic pain. A person of ordinary skill in the art would have found it obvious to administer the drugs separately or simultaneously because dosage regimen is a result effective parameter in a combination therapy and is routinely optimized. Thus, claim 14 is addressed. 
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittle et al. (US 20030021752) and Shahani (Movement Disorders: Tremor, L.J. Findley et al. (eds.), 1984) as applied to clam 1 above and in view of Woolf (Life Sciences, 74, 2004, 2605-10). 

Whittle as discussed above. The reference do not teach that the peripheral neuropathic pain is allodynia. 
Woolf teaches peripheral neuropathic pain is the clinical pain syndrome associated with lesions to the peripheral nervous system, is characterized by positive and negative symptoms. Positive symptoms include spontaneous pain, paresthesia and dysthesia, as well as a pain evoked by normally innocuous stimuli (allodynia) and an exaggerated or prolonged pain to noxious stimuli (hyperalgesia/hyperpathia) (See Abstract, lines 1-4). 
From Woolf one of ordinary skill in the art would have found it obvious that peripheral neuropathic pain is associated with allodynia. One of ordinary skill in the art from the teachings of Whittle would have found it obvious to administer a composition comprising CBD: THC (20:1) for treating peripheral neuropathic pain. Since allodynia is a clinical feature of peripheral neuropathic pain, administration of the medicament comprising high levels of CBD to THC as taught by Whittle would treat allodynia, characterized by peripheral neuropathic pain. Thus claim 2 would have been obvious over the combined prior art teachings. 
					Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627